         Case 15-24091          Doc 40        Filed 10/04/19 Entered 10/04/19 13:44:00                         Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Fabiana R Martin                                       )             Chapter 13
                                                                 )             Case No. 15 B 24091
          Debtor(s)                                              )             Judge Deborah L. Thorne

                                                       Notice of Motion

    Fabiana R Martin                                                           Debtor A ttorney: David M Siegel
    3041 191st St                                                              via Clerk's ECF noticing procedures
    Lansing, IL 60438


                                                                               >    Dirksen Federal Building
On October 23, 2019 at 9:00 am, I will appear at the location listed to the    >    219 South Dearborn
right, and present this motion.                                                >    Courtroom 613
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Saturday, October 5, 2019.                      /s/ MARILYN O. MARSHALL
                                                                               MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On July 15, 2015, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
September 17, 2015, for a term of 36 months with payments of $425.00.

The status of the debtor's plan is:   Current Month            Cash Due            Cash Received     Payment Default
                                            51                 $21,265.00            $19,550.00         $1,032.56

A summary of the 12 most recent receipt items is set forth below:              Report Date: 10/04/2019
                                                                               Due Each Month: $425.00
                                                                               Next Pymt Due: 10/14/2019

    Date           Ref Num            Amount                               Date           Ref Num         Amount
12/03/2018                1415          $212.50                        12/17/2018                1417       $212.50
01/02/2019                1418          $212.50                        01/15/2019                1421       $212.50
02/07/2019                1423          $212.50                        02/19/2019                1424       $212.50
03/04/2019                1427          $212.50                        03/22/2019                1428       $212.50
04/02/2019                1430          $212.50                        04/15/2019                1432       $212.50
05/02/2019                1434          $212.50                        05/17/2019                1437       $212.50

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
